Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s)  1-3,6-8,10,11,13,14,16-22 and 26 have been considered but are moot dues to new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-12, 21-23 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 11-12, line 1, applicant claims a processing circuitry.
Regarding claims 21, lines 1-2, applicant claims a processing circuitry.


Regarding claim 25, line 7 applicant claims means for detecting a rotational position of a magnetic target which is interpreted as processing circuitry.
The applicant’s claim features lacks proper written description because a person of ordinary skill in the art would not reasonably recognize how applicant is implementing the claim feature because applicant does not reasonably either provide a sufficient explanation as to how applicant is implementing the processing circuit or demonstrate that such a processing circuit is well known in the art. The phrase “processing circuit,” as best understood, is not, by itself, a well-known device.  
The disclosure is devoid of any structure that performs the function in the claims. The disclosure merely mentions processing circuitry “that may include” (analog and or digital circuits in par. 45) While applicant discloses that the processing circuit may include analog and/or digital circuits, applicant does not reasonably explain what these circuits are or provide any example of such a circuit.  The applicant does not reasonably disclose a sufficient structure for a processing circuit that is capable of calculating or detecting the rotational position of the magnetic target.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



which is interpreted as processing circuit invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The applicant’s claim features lacks proper written description because a person of ordinary skill in the art would not reasonably recognize how applicant is implementing the claim feature because applicant does not reasonably either provide a sufficient explanation as to how applicant is implementing the processing circuit or demonstrate that such a processing circuit is well known in the art. The phrase “processing circuit,” as best understood, is not, by itself, a well-known device.  
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 27 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wallrafen (US 20120176070).
Regarding claim 27, Wallrafen teach A magnetic field sensor (Note par. 5) comprising: 
two or more sensing clusters positioned on a surface of a substrate so that they are spaced evenly around an axis of rotation of a rotating target,(Note Fig. 8 below) each sensing 
a first magnetic field sensing element having a first axis of maximum sensitivity parallel to the surface of the substrate; (Note 4, Fig. 8 and par. 8, magneto resistive sensor elements, note element 4 is measuring the y direction which is parallel to the surface also note that sensor 8 is sensing specifically the y axis therefore the maximum sensitivity must be along that axis )
a second magnetic field sensing element having a second axis of maximum sensitivity parallel to the surface of the substrate; (Note 5, Fig. 8 and par. 8, magneto resistive sensor elements, Note element 5 is measuring the x-direction which is parallel to the surface, note that sensor 5 is sensing specifically the x axis therefore the maximum sensitivity must be along that axis )
and 
a third magnetic field sensing element with an axis of maximum sensitivity substantially perpendicular to the surface of the substrate. (Note element 6, Fig. 8  senses z-direction also note that the axis of rotation passes through the center of sensor 6 which also which is interpreted as evenly spaced and par. 33, note that sensor 6 is sensing specifically the z axis therefore the maximum sensitivity must be along that axis)

    PNG
    media_image1.png
    1084
    697
    media_image1.png
    Greyscale

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 13 and 18-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ausserlechner (US 20170248445)
Regarding claim 13, Ausserlechner teach A magnetic field sensor (Note abstract) comprising: 
two or more sensing clusters positioned on a surface of a substrate (Chip 110, par. 53) so that they are spaced evenly around an axis of rotation of a rotating target, (Note Fig. 12, a cluster is 116a-119b another cluster is 114a-115b,120a-121b ) each sensing cluster comprising: 
a first magnetic field sensing element having a first axis of maximum sensitivity parallel to the surface of the substrate; (Note par. 54, 116a, sensitive in the y direction, note 54 sensing the y axis and therefore the ,maximum sensitivity must be along that axis )  and 
a second magnetic field sensing element having a second axis of maximum sensitivity parallel to the surface of the substrate, (Note par. 54, 119a sensitive in the x direction, Note 54 senses the x axis and therefore the maximum sensitivity must be along that axis)
wherein the first and second axes of maximum sensitivity parallel to the surface of the substrate are different. (Note Fig. 12, X and Y axis are different and are parallel to the surface)

    PNG
    media_image2.png
    614
    732
    media_image2.png
    Greyscale

Regarding claim 18, Ausserlechner teach wherein the first axis of maximum sensitivity and the second axis of maximum sensitivity are orthogonal to each other. (Note par. 54 and Fig. 12 for x and y lines)
Regarding claim 19, Ausserlechner teach wherein at least one of the magnetic field sensing elements is a Hall effect element. (Note par. 30)
Regarding claim 20, Ausserlechner teach wherein at least one of the magnetic field sensing elements is a magnetoresistance element. (Note par. 30)
Regarding claim 21, Ausserlechner teach comprising a processing circuit to receive signals from the sensing clusters representing a magnetic field produced by the target. (Note claim 12, signal processing circuit)

Regarding claim 23, Ausserlecher teach the processing circuit calculates the rotational position by calculating an arctangent based on the received signals. (Note par. 58 and claim 12)
Claim 25 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ruigrok et al. (US 20190265071).
Regarding claim 25, Ruigrok et al. teach A system for detecting a magnetic target (Note abstract) comprising: 
a magnetic field sensor comprising two or more sensing clusters positioned on a surface of a substrate; (Fig..15-17, cluster 162, 164 and cluster 158, 160) 
a rotating magnetic target comprising at least four magnetic quadrants spaced evenly around center point of the magnetic target wherein the at least four magnetic quadrants have alternating magnetic polarities; (Note Fig. 15)and 
means (Note 82, processing circuit) for detecting a rotational position of the magnetic target.(Note abstract and par. 44)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1,2,3,6-8,10,11 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ruigrok et al. (US 20190265071) in view of Deak (US20170123016).

Regarding claim 1, Ruigrok et al. teach A system for detecting a magnetic target comprising: 
a magnetic field sensor comprising two or more sensing clusters positioned on a surface of a substrate; (Fig.15-17, cluster 162, 164 and cluster 158, 160) and 
a magnetic target comprising at least four magnetic quadrants spaced evenly around center point of the magnetic target wherein the at least four magnetic quadrants have alternating magnetic polarities; (Note Fig. 15 and 16)
wherein the two or more sensing clusters are positioned evenly around the axis of rotation so that each of the sensing clusters detects a magnetic field of two magnetic quadrants that have the same magnetic polarity, (Note cluster 162 and 164 and cluster 158 and 160, Note Fig. 17 also note that the magnet is rotating (note par. 22) therefore the above indicated clusters detects two magnetic quadrants that have the same magnetic polarity as the magnet rotates)
wherein the sensing clusters each comprise a plurality of magnetic field sensing elements, (Note cluster elements 162, 164 and cluster elements 158 , 160)
Ruigrok et al. does not teach wherein each of the plurality of magnetic field sensing elements comprises: 
a first magnetic field sensing element having a first axis of maximum sensitivity parallel to the surface of the substrate; 
a second magnetic field sensing element having a second axis of maximum sensitivity parallel to the surface of the substrate; and 
Deak teach wherein each of the plurality of magnetic field sensing elements comprises: 

a second magnetic field sensing element having a second axis of maximum sensitivity parallel to the surface of the substrate; (Note par. 71, Y-axis sensor 4 for sensing y axis, since the element specifically senses the x components, the maximum sensitivity is on that axis)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ruigrok et al. to include the teaching of the 3-axis magnetic sensor of Deak for each sensing element of each cluster and therefore disclose the first and second magnetic field sensing elements given the above disclosure and the teaching of Deak because it would advantageously be able to ensure proper magnetic detection by being able to advantageously obtain three dimensional information about the magnetic field for each point of detection so as to be able to both detect the rotation of the rotating object and also detect whether the object was undesirably angled, thus allowing for such an undesirable angle to be reported to a user or corrected with data processing.

Regarding claim 2, Ruigrok et al. teach four sensing clusters (Note Fig. 18)

    PNG
    media_image3.png
    492
    412
    media_image3.png
    Greyscale




Regarding claim 3, Ruigrok et al. teach wherein the four sensing clusters are positioned evenly around the axis of rotation so that each respective sensing cluster detects a magnetic field of magnetic quadrant adjacent to the respective sensing cluster. (Note Fig. 18)
Regarding claim 6, Ruigrok et al. does not teach herein the first axis of maximum sensitivity and the second axis of maximum sensitivity are orthogonal to each other.
Deak teach herein the first axis of maximum sensitivity and the second axis of maximum sensitivity are orthogonal to each other. (Note par. 71, x-axis sensor 3 for sensing x-axis and Y-axis sensor 4 for sensing y axis, since the respective elements specifically senses the x 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ruigrok et al. to include the teaching of the 3-axis magnetic sensor of Deak which discloses the maximum sensitivity are orthogonal because in addition to the third sensitivity axis of Deak because it would advantageously be able to ensure proper magnetic detection by being able to advantageously obtain three dimensional information about the magnetic field for each point of detection so as to be able to both detect the rotation of the rotating object and also detect whether the object was undesirably angled, thus allowing for such an undesirable angle to be reported to a user or corrected with data processing.
Regarding claim 7, Ruigrok et al. teach wherein at least one of the plurality of magnetic field sensing elements is a Hall effect element. (Note par. 8)
Regarding claim 8, Ruigrok et al. teach wherein at least one of the plurality of magnetic field sensing elements is a magnetoresistance element. (Note par. 8)
Regarding claim 10, Ruigrok et al. teach a processing circuit to receive signals from the sensing clusters representing a magnetic field produced by the target. (Note claims 18-20)
Regarding claim 11, Ruigrok et al. teach wherein the processing circuit is configured to calculate a rotational position of the target based on the received signals. (Note claims 18-20)
Regarding claim 26, Ruigrok et al. teach A system for detecting a magnetic target comprising: 
a magnetic field sensor comprising two or more sensing clusters positioned on a surface of a substrate; (Fig..15-17, cluster 162, 164 and cluster 158, 160) and 
a magnetic target comprising at least four magnetic quadrants spaced evenly around center point of the magnetic target wherein the at least four magnetic quadrants have alternating magnetic polarities; (Note Figs. 15 and 16)

wherein the sensing clusters each comprise a plurality of magnetic field sensing elements, (Note 162, 164 and 158 , 160) and wherein each of the plurality of magnetic field sensing elements comprises: 
Ruigrok et al. does not teach wherein each of the plurality of magnetic field sensing elements comprises: 
a first magnetic field sensing element having a first axis of maximum sensitivity parallel to the surface of the substrate; 
a second magnetic field sensing element having a second axis of maximum sensitivity parallel to the surface of the substrate; and 
a third magnetic field sensing element with a third axis of maximum sensitivity substantially perpendicular to the surface of the substrate.
Deak teach wherein each of the plurality of magnetic field sensing elements comprises: 
a first magnetic field sensing element having a first axis of maximum sensitivity parallel to the surface of the substrate; (Note par. 71, x-axis sensor 3 for sensing x axis, since the element specifically senses the x components, the maximum sensitivity is on that axis)
a second magnetic field sensing element having a second axis of maximum sensitivity parallel to the surface of the substrate; (Note par. 71, Y-axis sensor 4 for sensing y axis, since the element specifically senses the x components, the maximum sensitivity is on that axis)

Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ruigrok et al. to include the teaching of the 3-axis magnetic sensor of Deak for each sensing element of each cluster and therefore disclose the first, second and third magnetic field sensing elements given the above disclosure and the teaching of Deak because it would advantageously be able to ensure proper magnetic detection by being able to advantageously obtain three dimensional information about the magnetic field for each point of detection so as to be able to both detect the rotation of the rotating object and also detect whether the object was undesirably angled, thus allowing for such an undesirable angle to be reported to a user or corrected with data processing.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ruigrok et al. (US 20190265071) in view of Deak (US20170123016) in view of Ausserlechner (US 20170248445)
Ruigrok et al. teach the instant invention except:
Regarding claim 12, Ruigrok et al. does not teach wherein the processing circuit calculates the rotational position by calculating an arctangent based on the received signals.
Ausserlechner teach wherein the processing circuit calculates the rotational position by calculating an arctangent based on the received signals. (Note par. 58 and claim 12)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ruigrok et al. to include the teaching of  Ausserlechner because it would help calculate the phase angle of a signal.

Claim 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ausserlechner (US 20170248445) in view of Ruigrok et al. (US 20190265071)
Ausserlechner teach the instant invention except:
Regarding claim 14, Ausserlechner does not teach wherein the magnetic target comprising at least four magnetic quadrants spaced evenly around the axis of rotation, wherein the at least four magnetic quadrants have alternating magnetic polarities
Ruigrok et al. teach wherein the magnetic target comprising at least four magnetic quadrants spaced evenly around the axis of rotation, wherein the at least four magnetic quadrants have alternating magnetic polarities. (Note Fig. 15)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ausserlechner to include the teaching of Ruigrok et al. because it can achieve stray magnetic field suppression, without the need for shielding structures. (Note Ruigrok et al. par. 22)
Regarding claim 15, Ausserlechner does not teach wherein the at two sensing clusters are positioned evenly around the axis of rotation so that each of the sensing clusters detects a magnetic field of two magnetic quadrants that have the same magnetic polarity.
Ruigrok et al. teach wherein the at two sensing clusters (Fig..15-17, cluster 162, 164 and cluster 158, 160) are positioned evenly around the axis of rotation so that each of the sensing clusters detects a magnetic field of two magnetic quadrants that have the same magnetic polarity. (Note Cluster 162 and 164  and  cluster 158 and 160 detects a quadrant of the same polarity, Note Fig. 17, note that the magnet is rotating (Note par. 22) therefore the clusters detect two quadrants having the same polarity)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ausserlechner to include the teaching of Ruigrok et al. because it can achieve stray magnetic field suppression, without the need for shielding structures. (Note Ruigrok et al. par. 22)

Ruigrok et al. teach where the system comprises four sensing clusters. (Note Fig. 18)

    PNG
    media_image3.png
    492
    412
    media_image3.png
    Greyscale

Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ausserlechner to include the teaching of Ruigrok et al. because it can achieve stray magnetic field suppression, without the need for shielding structures. (Note Ruigrok et al. par. 22)
Regarding claim 17, Ausserlechner does not teach wherein the four sensing clusters are positioned evenly around the axis of rotation so that each respective sensing cluster detects a magnetic field of magnetic quadrant adjacent to the respective sensing cluster.

Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ausserlechner to include the teaching of Ruigrok et al. because it can achieve stray magnetic field suppression, without the need for shielding structures. (Note Ruigrok et al. par. 22)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRIUS R PRETLOW whose telephone number is (571)272-3441.  The examiner can normally be reached on M-F, 5:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/DEMETRIUS R PRETLOW/            Examiner, Art Unit 2858                                                                                                                                                                                            /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858